Citation Nr: 1643231	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  07-24 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for sacroiliitis, to include as secondary to service-connected chronic pelvic pain with dyspareunia.
 
2. Entitlement to service connection for fibromyalgia, to include as secondary to service-connected chronic pelvic pain with dyspareunia and/or posttraumatic stress disorder (PTSD) with depression and insomnia.
 
3. Entitlement to an initial disability rating for service-connected PTSD with depression and insomnia in excess of 50 percent prior to June 27, 2012, and a disability rating in excess of 70 percent from that date forward.

4. Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) prior to May 2, 2013.

5. Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s) prior to May 2, 2013.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and T. P.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the RO that, in part, granted service connection for dysthymic disorder, rated 10 percent disabling, effective October 6, 2003, and denied service connection for sacroiliitis and fibromyalgia.

The Veteran and a witness testified before the undersigned Veterans Law Judge (VLJ) at a June 2013 Board hearing conducted at the RO.  A transcript of the hearing is of record.

During the course of the appeal, service connection was granted for PTSD in an October 2008 rating decision, which was combined with the already service-connected psychiatric disorder, the initial rating of which was already on appeal. The combined rating assigned was 30 percent, effective July 18, 2008.  A January 2011 rating decision increased the disability rating for the service-connected psychiatric disability to 50 percent, effective July 6, 2009.  

In October 2013, the Board captioned the Veteran's increased rating claim to reflect the staged disability ratings - entitlement to initial disability ratings for PTSD with depression and insomnia in excess of 10 percent from October 6, 2003 to July 17, 2008; 30 percent from July 18, 2008 to July 5, 2009; and 50 percent beginning July 6, 2009.  The Board granted a 50 percent disability rating for the entire period prior to July 6, 2009, as of October 6, 2003, and remanded the issue of entitlement to an initial disability rating for service-connected PTSD with depression and insomnia in excess of 50 percent.  The Board also remanded the service connection issues on appeal, and entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The RO, in an October 2014 rating decision, granted a 70 percent disability rating for PTSD with depression and insomnia, effective June 27, 2012.  The RO also granted a TDIU based solely upon the Veteran's PTSD with depression and insomnia, as well as entitlement to SMC at the housebound rate, effective May 2, 2013.  Thus, the issues of entitlement to an initial disability rating for service-connected PTSD with depression and insomnia in excess of 50 percent prior to June 27, 2012, and a disability rating in excess of 70 percent from that date forward, and entitlement to a TDIU and SMC prior to May 2, 2013, remain on appeal.  Id.

The issues of entitlement to service connection for fibromyalgia and sacroiliitis, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. As of October 6, 2003, the Veteran's service-connected PTSD with depression and insomnia was manifested by symptoms including, and symptoms of the type and degree, suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships. 

2. As of October 6, 2003, the Veteran's service-connected PTSD with depression and insomnia has not been manifested by symptoms including, and symptoms of the type and degree, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

3. As of October 6, 2003, and with resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates a finding that her service-connected PTSD with depression and insomnia precludes her from obtaining and maintaining substantially gainful employment.

4. As of September 10, 2004, in addition to the TDIU based on the Veteran's service-connected PTSD with depression and insomnia alone, her other service-connected disabilities were independently ratable as at least 60 percent disabling.


CONCLUSIONS OF LAW

1. As of October 6, 2003, the criteria for a disability rating of 70 percent, and no more, for service-connected PTSD with depression and insomnia are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.126, 4.130, DC 9411, 20.201 (2015).

2. As of October 6, 2003, the criteria for a TDIU based upon PTSD with depression and insomnia alone are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).

4. As of September 10, 2004, the criteria for SMC at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.350 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded examinations in order to evaluate her disability in December 2004, April 2006, September 2008, July 2009, December 2011, and May 2014.  The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described her disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Veteran has not indicated that she was seen regarding her disability by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Also, the Veteran has been afforded a Board hearing before the undersigned VLJ in which she and T.P. presented oral argument.  The party who chairs a hearing shall fulfill two duties, the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ asked specific questions of the Veteran directed at identifying elements required to adjudicate the claim and sought to identify any pertinent evidence not currently associated with the claims file.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Board finds there has been substantial compliance with its October 2013 remand directives.  Only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The AOJ obtained and associated with the claims file the Veteran's VA requested treatment records and afforded her a VA examination; and later issued a May 2014 Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).


Increased Rating for PTSD with Depression and Insomnia 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Here, on appeal is the initial rating and as such, the severity of the disability is to be considered during the period from the initial rating assignment, October 6, 2003, to the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Under DC 9411, for rating the severity of PTSD, in pertinent part, a 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.



A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.   

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a Veteran's symptoms 'play an important role' in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DMS-V) (5th ed.). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.



The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)  Also, the Board has reviewed the Veteran's treatment records reflecting treatment at the Vet Center; however, such are generally silent for reports of mental status examinations and instead generally focus on problem solving. 

On a December 2004 VA examination, the Veteran reported feelings of depression, feeling sad a lot, loneliness, being nervous around a lot of people, difficulty getting up in the morning, feeling tense, and having "a lot of chatter" in her mind.  She had more depressed days than not, anhedonia, feelings of guilt most of the time, crying more than in the past, feeling restless and agitated, difficulty having interest in anything, feeling worthless, lack of energy, sleeping difficulty, feeling more irritable than usual, loss of appetite, and problems with concentration.  Her leisure activities were gardening, painting, and listening to music.  She attended Alcoholics Anonymous (AA) meetings four times each week and she was currently separated from her second husband.  She reported thoughts that it would be easier if she were dead, but denied active suicidal plans or intentions.  

On mental status examination in December 2004, she was casually dressed and neatly groomed, cooperative and pleasant, and spoke soft, slow, and fluent voice.  Her mood was somber and depressed; her affect was somewhat flat.  Her thought process was coherent, logical, and goal-directed, and her eye contact was good.  There was no evidence of abnormal perceptions or psychotic thought process and her memory appeared intact.  The Veteran was also noted to have sleep difficulties.  Social judgment and capacity for insight appeared intact and her overall functioning appeared grossly intact.  The examiner indicated the Veteran showed some difficulty with social functioning evidenced by her report of feeling nervous around people.  She also had a stable support group comprised of family members, AA sponsor, members of AA, and church members.  Her GAF score was 60; she had moderate symptoms and meaningful interpersonal relationships. 
A November 2005 private treatment record shows the Veteran reported having a panic attack.  Five months earlier she stopped taking a medication thinking she could manage without it, but over the past several months she started having longer and more frequent panic attacks.  She felt extremely anxious and had difficulty concentrating and functioning.  She denied suicidal ideation.  The Veteran appeared anxious, lucid, and well groomed.

A January 2006 VA treatment record shows the Veteran had a good relationship with her daughter and an average support system.  She reported having few friends and had seven or more social face-to-face contacts per week with persons outside of her family.  She attended AA 5 times each week and church twice each week. Leisure activities were crafting and gardening and exercising.  She also spent time reading, being on the computer, and watching television.  She slept approximately eight hours per night.  She had a history of polysubstance abuse, but had not used a substance since April 2005.  The Veteran demonstrated a generally bright affect, but she became tearful when discussing her military trauma.  She endorsed current thoughts of suicide, but denied having any plan or intent.  She described her recent mood as "fairly even."  Nightmares occurred four-to-six times each week.  She was on medication and did not exhibit any bizarre or psychotic behavior.  She had a history of cutting herself that began when she was a teenager and she last cut herself once during the past four weeks.  Her speech was logical and goal directed.

On an April 2006 VA examination, the Veteran reported continuing struggles with sadness, insomnia, fatigue, and other symptoms of dysthymia.  With her long-time alcohol and drug use in remission, it was more obvious to her that she struggled with significant emotional ups and downs.  She had poor sleep, hypervigilance, social isolation, avoidance of fearful situations, fearfulness of night time intruders, and some panic attacks.  Socially, she saw relatives twice each week and attended AA meetings six times each week.  She enjoyed gardening, but she was somewhat restricted due to pain problems.  The Veteran was dressed casually and she was 

neatly groomed.  Her speech was normal in rate and rhythm, and her affect was unremarkable.  She reported that she required work that was mentally very easy, as she was prone to headaches and emotional outbursts, and that she had a low stress tolerance for a variety of work-type situations including overbearing bosses, as she tended to shut down, become tearful and angry.  

On mental status examination in April 2006, her recall and judgment were intact, and she denied hallucinations or delusions.  Her GAF score was 50 for functioning and 60 for service-connected disabilities.  The examiner noted that since the Veteran had stopped abusing substances, it had become more obvious to the Veteran that she struggled with psychiatric symptoms.  The examiner reported that the Veteran appeared to be unemployable at the time. 

A May 2006 private treatment record shows the Veteran reported she started cutting herself when she was growing up and continued to do so as well as burn or inflict pain on herself.  She last engaged in these activities two months earlier and she did these things when feeling angry or depressed.  She had long-standing problems with nightmares, intrusive thoughts, and flashbacks of her abuse.  She also had hypervigilance and had an increased startle response.  She was currently on medication that helped with her panic attacks.  She also had excessive anxiety and long-standing problems with depressed mood that could last several days at a time that was followed by periods of euthymia that lasted one or two  days.  She denied suicidal ideation, but she had feelings of hopelessness accompanied by her anxiety. There was no history of psychotic processes but she reported problems with derealization and depersonalization at times.  She had a history of substance abuse that stopped in August 2004.  On mental status examination, she was well groomed, cooperative, and had good eye contact.  No abnormal movement was noted.  Speech was regular in rate and rhythm.  Affect was full, but inappropriate at times in that she sometimes smiled when talking about her past abuse.  She did not have any problems with inattentiveness or memory problems based on her recall of remote and recent personal history.  Insight into her anxiety symptoms was good.  Her GAF score was 50.



In June 2006, the Veteran reported having intermittent thoughts of wanting to engage in self-injurious behaviors but these thoughts had decreased and she was controlling them.  A September 2006 private treatment record indicates the Veteran experienced anxious and depressed moods that were mild in nature.  These moods occurred in social situations when the Veteran felt a sense of shame or worthlessness.  Her GAF score was 65.  A January 2007 private treatment record indicates the Veteran had a stressful holiday season.  She began to doubt herself and had to fight the urge to engage in self-destructive behavior.  Her mood was mildly anxious; affect was expressive of full range; and insight and judgment were improving.  

August 2007 treatment records show she stated being "up and down emotionally" and that she would "spew [her] anger" on the people she loved.  Her speech was rapid but not pressured and she had a full range of affect.  In one session, she reported having increased difficulties with mood swings characterized by being irritable, anxious, and restless.  She was able to control her agitation and she had no current problems with sleep disturbance.  In March 2007, the Veteran presented with an anxious mood and described herself as a worrier.  Her affect was expressive of a full range of emotions.  She reported having frequent nightmares and flashbacks that disturbed her sleep on a regular basis.  On mental status examination her attitude was cooperative, pleasant, and deferential.  Her behavior was appropriate and her mood was dysphoric, anxious, overwhelmed, and ashamed.  Her affect was congruent to her mood and situation.  Speech was normal in rate, tone, and clarity.  Thought process was responsive and logical.  Thought content was normal.  There were no delusions or current risk to self.  Her concentration, attention, and memory were normal; insight was good; and judgment was fair.  Her GAF score was 75.

On a September 2008 VA examination, the Veteran reported she last drank alcohol and used drugs regularly four years earlier.  She was married previously to an abusive man and her current marriage was going well.  She volunteered twice a week, but isolated herself socially typically seeing friends once a week.  When discussing her marital history, the Veteran reported that she told people what they wanted to hear in an attempt to keep them happy.  She was not currently in treatment.  Symptoms reported associated with her PTSD were nightmares, intrusive thoughts of the assault, avoidance of thinking or talking about the assault, feeling detached from others, hyperarousal, sleep difficulties, irritability, and hypervigilance.  The Veteran also endorsed depressive symptoms of fatigue, isolation, and dysphoria, and during these times she had a decreased appetite and thoughts of death.  She denied specific suicidal ideation and intent.  Depression would come and go.  On mental status examination, she was casually dressed and well groomed.  She generally spoke freely and spontaneously throughout the interview.  Thoughts were logical and goal directed.  There were no signs of major psychopathology such as hallucinations, delusions, or preoccupations.  Her affect was constricted, and mood was generally happy.  Attention, concentration, and memory were intact.  She was cooperative but somewhat distant.  Her GAF score was 50.

A February 2009 private treatment record shows the Veteran had concerns of anxiety, anorexia, PTSD, and being a good mother.  She endorsed symptoms of moodiness, nervousness, insomnia, tension, trembling, headaches, and emphatic. She exercised and did meditation.  Her GAF score was 41. In additional February 2009 private treatment records, the Veteran reported that she was visited by authorities the day prior because her daughter could not wake her up three weeks prior.

On VA examination on July 6, 2009, the Veteran's spouse reported that the Veteran had difficulties remembering what she was doing and often acted inappropriately for the situation, and that she could not be trusted to perform important duties.  The Veteran reported that she did not have an appetite and drank protein drinks with her medication and ate small meals several times a day.  The Veteran reported that she lived with her husband and pets, and that her husband recently quit working in order to stay home with her.  The Veteran reported a close relationship with her teenage daughter and reported that she had a lot of casual friends who she felt she knew well but such was not reciprocated.  She asserted that she did not feel that she belonged to any group.  She reported that she had an on-again off-again relationship with her family.  The Veteran reported that she stayed to herself a great deal.  She reported that he enjoyed exercising and gardening and other creative pursuits, but that she had recently become disorganized due to a move.  The Veteran described herself as a "cutter," with a remaining desire to cut and a recent episode in February.  She endorsed occasional thoughts of hurting or killing herself, but stated clearly that she did not want to die.  The Veteran reported that she had not worked regularly for a number of years and had taught Sunday school until last September.  She reported no plans to try to work again, as she felt that she could not be around people every day.

The Veteran reported frequent fears about someone harming her daughter.  She reported that she did not like to be in crowds, and tended not to go anywhere alone.  She complained of feeling irritable the majority of the time, dealing with such by having crying spells and temper tantrums with hitting or kicking inanimate objects on occasion.  She reported irregular panic attacks.  She complained of poor concentration and an exaggerated startle reaction.  On mental status examination, the Veteran presented comfortably and appropriately dressed and well-groomed.  She had intact attention, concentration, and memory, and she was cooperative.  She occasionally launched into tangential stories but was cooperative with redirection.  She had intermittent eye contact.  She endorsed thoughts that she would be better off dead, or of hurting herself in some way nearly every day, and denied intent or plan to kill herself.  She reported urges to cut herself.  There was no evidence of psychotic process, no report of obsessions or compulsions, and no evidence of manic states.  

The examiner concluded that the Veteran was intelligent and able to engage with others and was currently functioning far below her natural capabilities.  The examiner reported that the Veteran's various mental health conditions all contributed to a state of life in which she was functioning poorly vocationally and socially.  The examiner opined that the Veteran's PTSD caused distress and impairment in her social life, vocation, and health.  The Veteran was assigned a GAF score of 55. 

During VA treatment in August 2009, the Veteran reported a stable mood, that she was "pretty happy."  She complained of sleep disturbances, hyperarousal, intrusive thoughts, and thoughts of cutting herself.  She denied current suicidal ideation.  Mental status examination was unremarkable.  During VA treatment in September 2009, the Veteran again reported a "pretty happy" mood, and also reported that her husband monitored her to make sure she was not engaging in any cutting behaviors.  She complained of being easily distracted, experiencing increased anxiety, and engaging in organizing her environment to help control anxiety.  Mental status examination was unremarkable, save for some child-like speech and vague suicidal ideation, without intent or plan.  She was assigned a GAF score of 50.

In November 2009, the Veteran reported to VA treatment providers that she was having thoughts of cutting, without cutting behaviors, but thoughts of getting tattooed instead.  Mental status examination was unremarkable save for an affect dramatic at times, slightly fast speech at the start, and an anxious mood.  She denied suicidal ideation.  During VA treatment in December 2009, the Veteran reported that she was "numbing out" to avoid being excessively emotional and feeling out of control.  She denied suicidal ideation and mental status examination was unremarkable.

During VA treatment in January 2010, the Veteran reported feeling irritable and 
stressed and overwhelmed due to the holidays and having guests for several
weeks. She denied suicidal ideation and mental status examination was unremarkable, save for ongoing mood lability. 

During VA treatment in September 2011, the Veteran presented with a subdued affect and fair eye contact, and an increase in mood lability and anxiety.  She denied suicidal ideation.  She presented in the same fashion in November 2011, save for a constrained affect.  At that time, she reported that recent sexual abuse of a friend was highly triggering and that she did not realize how the news had affected her until she realized that she was unable to function for a week.  She reported having difficulty doing her self-soothing skills to avoid cutting.  



On VA examination in December 2011, the Veteran reported that she lived with her husband and teenage daughter and an occasional roommate, whom she found stressful to be around.  She reported that she had been drawing, writing in her journal, and going on the internet to post in PTSD and fibromyalgia networks.  She reported that she combatted her stress with cleaning and listening to music and singing.  She reported that she had a number of friends with whom she stayed in touch.  She reported that two years prior she hit her husband when she felt that he got "too much in her space."  She reported some anxious checking and cleaning behaviors, however these repetitive behaviors did not take up an inordinate period of time in her day.  She reported suicidal ideation, usually when she was in extreme overwhelming physical pain.  She reported frequent attacks of anxiety or panic, three to five times each week, with sweating, trembling, chest tightness, and occasional nausea.  She reported that she ruminated a lot.  She reported that she felt sad or down or unhappy often, and that she could not concentrate or focus most of the time.  She reported sleep difficulties.  She complained of frequent irritability, demonstrated by stomping around, pouting, or saying mean things.  

On mental status examination, she was comfortably and appropriately dressed, and her attention, concentration, and memory were intact.  She did not demonstrate any problems in tracking the conversation and her responses to questions were relevant, though she did sometimes tend towards the tangential.  She was cooperative.  Eye contact was intermittent.  She sometimes gesticulated when she spoke and sometimes her voice had a childlike tone.  There was no evidence of psychotic process, no report of obsessions, compulsions, or manic states.  The Veteran reported that she felt good enough on most days to volunteer around the property where she lived, taking care of animals, and was considering volunteering at Sunday school when she moved out of state; however, she admitted her tendency to overdo things when she committed to things and worried that the she could not trust herself to set limits.  The examiner opined that the Veteran appeared to be doing neither significantly better nor worse than she was at the time of her previous exam.  The examiner reported that the Veteran's symptoms moderately to strongly affected her ability to feel close to other people, her ability to feel safe in the world, and her ability to work, as she felt that she could not be around people on a regular basis enough to work.  She was assigned a GAF score of 50.

During VA treatment in March 2012, the Veteran presented unremarkably on mental status examination and was assigned a GAF score of 50.  She reported that she still experienced symptoms which prevented her from working, and that she had tried volunteering in the past, but tended to overextend herself and burn out.  She complained of anxiety, with panic attacks several times each week, worry, obsessive checking doors and winders, depression with sleep and concentration difficulties, irritability, and hypervigilance.

In June 2012, the Veteran was admitted for a three-day hospitalization after presenting at the mental health clinic as a walk-in reporting that she was having
panic attacks and suicidal thoughts.  The Veteran described herself as intensely sad, angry, and tired.  She reported frequent suicidal ideation, at least three times per day, without specific plan.  She described that the day prior she was "carrying a knife around hoping somebody will find her."  She was admitted with a depressed mood, and was tearful and anxious, with a blunted affect.  She was assigned a GAF score of 35 on admission, and 41 and 53 during her stay.  She reported that she had been spending a lot of time in bed, very depressed, with suicidal ideation.  She denied current intent or plan but stated that she did not feel safe at home. Mental status examination was otherwise unremarkable, save for a depressed mood and tearful affect, and compromised insight and judgment.  During VA treatment in July 2012, the Veteran denied intent or urges to engage in self-harm behavior since discharge.  She was assigned a GAF score of 50.  On another instance of treatment in July 2012, she was "a little depressed" and was assigned a GAF score of 53. 

In August 2012, the Veteran presented for treatment anxious and frequently tearful, with a depressed mood.  She reported that she and her husband had decided to divorce.  She denied current suicidal ideation and was assigned a GAF score of 50.

During VA treatment in November 2012, the Veteran complained of severe anxiety, with panic attacks up to several times a week, with sweating, trembling, chest tightness, worry, and some checking of doors and windows before being able to go to sleep.  She presented with chronic depression, with anhedonia, sleep issues, difficulty with concentration, and past suicidal ideation.  Her PTSD symptoms included intrusive thoughts, night terrors, hyperarousal, irritability, hypervigilance, and difficulty with trust.  She reported chronic passive intermittent suicidal ideation.  She was assigned a GAF score of 50.

In April 2012, the presented for treatment with a tense posture, as she would 
curl up in the chair.  She complained of difficulty sleeping and reporting waking with an impending sense of doom, and evening irritability.  She reported that the "calm bubble" that she worked hard to maintain had shrunk and that she had not been able to do her normal activities.  Mental examination revealed continued mood lability. 

During VA treatment in June 2013, she presented with a slow gait.  Mental status examination was unremarkable save for a subdued affect, with fair to moderate eye contact, and mood lability.  

At the June 2013 Board hearing, the Veteran reported anxiety, hypervigilance, and nightly nightmares.  She reported that her symptoms interfered with her ability to work, and that she last worked in 2001, and that being around too many people made her nervous and that she felt that she had to watch everyone to see what they were doing.  She complained that such over-stimulated her.  She reported her history of three abusive marriages, twice to the same man.  She reported her symptoms to include trying to alleviate the desire to cut, burn, or starve herself.  She reported that she would go for years without speaking to her family, and then she would "pop up" again for a short time, maybe six months.  Her witness reported that the Veteran abandoned relationships "out of nowhere."  

During VA treatment in December 2013, the Veteran reported that she and her daughter had moved into a basement apartment of her cousin.  She reported that a recent family visit was difficult and since returning home she had been the "on edge of crying."  She complained of waking up feeling angry, and wondering why she was alive and thinking that things would be better if she died.  She denied suicidal plan or intent, as suicide was not an option due to her 16-year old daughter.  Mental status examination was unremarkable, save for mood lability. 

In January 2014, she presented for treatment with decreased energy levels and appetite changes and reported that she had a hard time with wanting to isolate and stay in bed.  She reported experiencing periods of thinking about dying, and denied current suicidal intent or plan.  Mental status examination was unremarkable save for mood lability.  

On VA examination in May 2014, the Veteran endorsed increasing nightmares, flashbacks, insomnia, avoidance of trauma triggers and interests, low concentration, hypervigilance, startle response, dysphoria, anhedonia, loss of appetite, feelings of hopelessness, helplessness, and worthlessness, and suicidal ideation.  The Veteran complained of anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideation.  The examiner found irritable behavior, angry outbursts, and persistent distorted cognitions and a persistent negative emotional state.  The examiner found markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, avoidance of or efforts to avoid distressing memories, and avoidance of or efforts to avoid external reminders.  

The examiner reported that the Veteran demonstrated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner reported that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner reported that the Veteran had a general inability to talk about how she felt, and that she had one or two close friends with a lack of desire to open herself up to be close to people.  The Veteran reported that she spent most of the day at home watching movies, reading, doing art, or gardening.  She reported that she had not worked since 2001 and did not do well at her last job due to high stress with production without room for error.  She noted that her last boss was very difficult and that she "melted down" at work.  The examiner reported that while removing supervision and isolating her at work would be helpful, the Veteran would have more difficulty with work now than in 2001, and that she was also isolating and such would make searching for and landing a job difficult.

During VA treatment in November 2014, the Veteran reported difficulty maintaining relationships.  She reported that she found enjoyment in journaling and sticking to a daily routine.  She complained of routine night terrors, with trembling and anger upon waking.  She reported that she found a natural alternative to her prescribed sleep medication that allowed her to wake in a better mood, and noted that she felt more balanced, with less mental chatter and more positive thoughts.  Mental status examination was unremarkable. 

The Board finds that an initial 70 percent disability rating for the period from October 6, 2003 to June 26, 2012, is warranted for the Veteran's service-connected  PTSD with depression and insomnia; however, a disability rating in excess of 70 percent, or a 100 percent rating, is not warranted at any time during the entire appellate period.  

The Veteran has demonstrated suicidal ideation during the course of the appellate period.  While she denied current plan or intent during many instances of VA and private treatment, and during VA examinations, she still reported that she thought it would be easier if she were dead, that she had thoughts of suicide, that she inflicted pain on herself, had feelings of hopelessness, and fought the urge to engage in self-destructive or injurious behavior.  Authorities were called to her home when her daughter was unable to wake her up in February 2009, a period after she had reached sobriety.  She was hospitalized for three days for such in June 2012.  She reported resisting committing suicide due to the presence of her teenage daughter.  

She has reported near-continuous panic or depression, in that she experiences frequent panic attacks with physical symptoms including sweating, trembling, chest tightness, occasional nauseam, "having a lot of chatter" in her mind, and problems with derealization and depersonalization.  She has reported impaired impulse control and described having crying spells and tantrums, with pouting, stomping around, and hitting and kicking inanimate objects, and she admitted that she had hit her husband on one occasion.  She has described isolation and ending relationships with friends and family members and difficulty dealing with production deadlines without room for error and difficulties with her boss such that she has difficulty in adapting to stressful circumstances and the inability to establish and maintain effective relationships.  While she has not demonstrated speech that was illogical, obscure, or irrelevant, she did demonstrate rapid speech during VA treatment in August 2007, child-like speech in August 2009 and on VA examination in December 2011, and slightly-fast speech in November 2009.  Such are symptoms warranting a 70 percent rating under the pertinent rating criteria.  38 C.F.R. § 4.130, DC 9411. 

There is no evidence of record, however, to support the conclusion that the Veteran's symptoms warrant a 100 percent rating at any time during the appellate period.  To warrant such, the Veteran's PTSD would need to be manifested by such symptoms, or symptoms of the type and degree, of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411; Mauerhan, 16 Vet. App. 436. 

There is no evidence of gross impairment in thought processes or communication.  While the Veteran presented for hospitalization for suicidal ideation in June 2012, and her insight and judgment were compromised, such was not noted during subsequent instances of treatment, and no treating professional or examiner found impairment of thought processes.  The VA examiner, in December 2011, did not find gross impairment in thought processes when the Veteran responded to inquires in a relevant, but sometimes tangential way.  There is also no evidence of persistent delusions or hallucinations.  While she reported that she feared someone harming her daughter on VA examination in July 2009, and reported during her June 2012 Board hearing that she felt that she had to watch everyone to see what they were doing, she has not reported delusions or hallucinations.  

There is also no evidence of grossly inappropriate behavior.  While the Veteran's spouse, on VA examination in July 2009, reported that she often acted inappropriately, and while the Veteran reported the anxious checking of doors and windows and cleaning during VA examination in December 2011 and during VA treatment in November 2012, the examiner in December 2011 specifically reported that such activities did not take up an inordinate period of time.  To the extent that the Veteran's spouse referred to inappropriate actions, the Board has considered her suicidal ideation, social isolation, constant resistance to cutting tendencies, and irritability with temper tantrums.  Despite the Veteran's April 2012 report that she had not been able to do her normal activities, her normal activities had been previously described as drawing, writing in her journal, posting on the internet about PTSD and fibromyalgia, and listening to music; and there is no evidence of any inability to perform activities of daily living, as she has presented for each instance of treatment or examination for her service-connected PTSD with depression and insomnia without abnormality in grooming or self-care.

The Veteran's suicidal ideation, without intent or plan, has been considered above in the decision that her symptoms warranted a 70 percent rating.  While the Veteran has consistently reported suicidal ideation, and sought hospitalization for the same in June 2012, and consistently reported resisting the desire to cut herself, with a comment during VA treatment in January 2006 that she last cut herself four months prior and comment during VA examination in July 2009 that she last cut herself that winter, there is no further or consistent report of cutting.  She has not thus demonstrated a persistent danger to herself or others.  She has reported that while she thought of suicide often, the presence of her teenage daughter is reason not to.  As noted above, she has admitted hitting her husband on one occasion.  No party has asserted that they were fearful of the Veteran and the Veteran, with obvious efforts to refrain from self-harm by suicide or cutting, has not been characterized as a persistent danger to herself.  

While the Veteran's spouse, on VA examination in July 2009, reported that the Veteran had difficulties remembering what she was doing, and the Veteran endorsed memory loss on VA examination in May 2014, to include memory loss for names, directions, or recent events, it does not appear that such was severe such that she has not been able to remember the names of close relatives, own occupation, or own name.  The examiner, in May 2014, specifically described the Veteran's memory loss as mild.  

There is no also evidence that the Veteran's symptoms of any type and degree render her totally impaired with respect to her occupation and social life.  She has maintained a relationship during the course of the appeal, either with members of her church or AA group, her daughter, other family members, or has lived with a cousin.  While she has been married three times, twice to the same man, and divorced during the current appellate period, and has reported feeling distant from friends, she has also reported that she had a few close friends.  While she has reported an "on-again off-again" relationship with her family and was noted to cut off relationships for periods of time, she has not described complete isolation from her friends and family such that total social impairment is shown.  While the Veteran has not worked during the current appellate period, she has volunteered in working with animals and has contemplated volunteering at Sunday school, despite concerns that she tended to overcommit and become overwhelmed.  She has reported difficulty with a stressful job with meeting production deadlines without room for error and difficulties with her boss.  However, total occupational impairment is not shown.  

There is also no evidence that the Veteran's GAF scores assigned during the current appellate period may serve as a basis for a higher disability rating than the 70 percent disability rating granted herein.  She has been assigned GAF scores ranging from 75 to 53, save for the instance of hospitalization where she was assigned a GAF score of 35 on admission and 41 during treatment.  Such scores, at worst, ranging on average in the 50s, are assigned when there are moderate or serious symptoms, symptoms the Board has determined that warrant a 70 percent disability rating.   The Veteran was not assigned GAF scores denoting impairment in reality testing or communication, or major impairment in several areas, behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.



As the Veteran has been hospitalized for suicidal ideation during the course of the appeal, the Board considered whether a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 was warranted.  However, there is no evidence that her hospitalization was in excess of 21 days or that she underwent treatment requiring convalescence for her PTSD with depression and insomnia.  38 C.F.R. §§ 4.29, 4.30 (2015).

In summary, the evidence reflects that the Veteran's symptoms of service-connected PTSD with depression and insomnia approximate the criteria for a 70 percent disability rating prior to June 27, 2012, as of October 6, 2003, and do not approximate the criteria for a 100 percent disability rating at any time.  Fenderson, supra; 38 U.S.C.A. § 5107(b). 

The language of 38 C.F.R. § 3.321(b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability, productive of the psychiatric symptoms discussed above, including, but not limited to, motivation and mood disturbance, to include anger, irritability, depression, panic, suicidal ideation, lack of concentration, sleep impairment, mild memory loss, and social isolation; and similar symptoms such as exaggerated startle response and hypervigilance.  While the Veteran complained of migraine headaches and seizures during her June 2013 Board hearing, no treating professional or examiner has attributed such to the Veteran's PTSD with depression and insomnia. While the Veteran has been treated for and complained of anorexia during the appellate period, a VA examiner, in March 2009, found that such was not related to her PTSD with depression and insomnia.  The VA examiner, in May 2014, specifically found no other symptoms attributable to PTSD and other mental disorders.  Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321(b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned.  In this case, unlike Johnson, only the evaluation of the Veteran's psychiatric disability is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's psychiatric disability does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.


TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that given the grant of an increased rating in this decision, the Veteran is service-connected for PTSD with depression and insomnia, evaluated as 70 percent disabling since October 6, 2003, and other compensable disabilities.  During the entire appellate period, the Veteran thus has two or more disabilities, where one is ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to receive TDIU benefits without consideration of an extraschedular assignment during the entire appellate period, from October 6, 2003. 
 
Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether she is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities, specifically, her service-connected PTSD with depression and insomnia. 

As discussed above, during the entire appellate period, the Veteran has experienced panic attacks and difficulty concentrating.  The Veteran filed a claim for VA vocational rehabilitation in February 2003.  On her August 2005 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, she reported that she last worked in 2002, prior to the current appellate period.  In a February 2006 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, her prior employer reported that the Veteran last worked in 2001 and had been on long-term disability.  

On VA examination in April 2006, the Veteran reported that she required work that was mentally very easy, as she was prone to headaches and emotional outbursts, and that she had a low stress tolerance for a variety of work-type situations including overbearing bosses, as she tended to shut down, become tearful and angry.  The examiner reported that the Veteran appeared to be unemployable at the time. 

In documents dated in February 2011 and related to the Veteran's claim for disability benefits from the Social Security Administration (SSA), she reported difficulty with driving or using public transportation, shopping, managing money, concentrating, remembering, understanding or flowing directions, completing tasks, and getting along with people, as she experienced depression, panic, forgetfulness, lack of interest, and nervousness. 

The VA examiner in May 2014 reported that while removing supervision and isolating the Veteran at work would be helpful, she would have more difficulty with work now than in 2001, and that she was also isolating and such would make searching for and landing a job difficult.

The Board finds it significant that the VA examiner, in April 2006, opined that the Veteran was unemployable.  While the VA examiner, in May 2014, appears to consider that the Veteran could work, if she could search for and "land" a job despite her isolation, if she were to have a job were supervision was removed and she was isolated.  The Board cannot conceive of a job where supervision is removed.  There is no evidence that the Veteran has the skills, experience, or training such that she may be self-employed or otherwise work without supervision.  While the Veteran has during the course of appeal, volunteered or taught exercise classes for periods of time, she has expressed her concern with over-committing and problems with being around people.  There is no evidence that she is employable due to her PTSD with depression and insomnia, considering her lack of concentration, sleep impairment, mild memory loss, irritability, depression, and isolation, and difficulties with past employment dealing with supervisors and meeting deadlines. 

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected PTSD with depression and insomnia renders her unemployable.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU due to service-connected PTSD with depression and insomnia alone has been established as of October 6, 2003, and the claim is granted. 38 C.F.R. § 4.16.

SMC

The Board has also considered whether the issue of entitlement to SMC at the housebound rate is raised.  SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2015).  A TDIU may satisfy the "rated as total" element of section 1114(s) if such is granted based on a single disability.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

Here, SMC pursuant to 38 U.S.C.A. § 1114(s) is in effect, effective May 2, 2013, assigned coincident with the RO's grant of a TDIU, based on the single disability of PTSD with depression and insomnia, also effective May 2, 2013, in the October 2014 rating decision.  Considering the grant herein of a TDIU based on the single disability of PTSD with depression and insomnia, prior to May 2, 2013, as of October 6, 2003, a TDIU based on a single disability is in effect during the entire appellate period.  

Also, the Veteran, as of September 10, 2004, has service-connected disabilities independently ratable at 60 percent, separate and distinct from her PSTD with depression and insomnia.  Specifically, she is service-connected for vaginal hysterectomy with bilateral salpingo-oophorectomy associated with chronic pelvic pain with dyspareunia, rated as 50 percent disabling, effective September 10, 2004, and chronic pelvic pain with dyspareunia and recurrent pyelonephritis, rated as 30 percent and 10 percent disabling, respectively, each effective May 22, 2000.  SMC pursuant to 38 U.S.C.A. § 1114(s) is thus warranted, effective September 10, 2004.  Prior to that time, however, the Veteran does not have service-connected disabilities independently ratable at 60 percent, separate and distinct from her PTSD with depression and insomnia and there is no evidence or assertion that she is permanently housebound by reason of service-connected disability or disabilities such that this type of SMC is warranted.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

From October 6, 2003, to June 26, 2012, a disability rating of 70 percent, and no more, for service-connected PTSD with depression and insomnia is granted.

From June 27, 2012, forward, a disability rating in excess of 70 percent for service-connected PTSD with depression and insomnia is denied.

As of October 6, 2003, a TDIU based on PTSD with depression and insomnia alone is granted. 

As of September 10, 2004, SMC at the housebound rate under 38 U.S.C.A.              § 1114(s) is granted. 


REMAND

The Board, in its October 2013 remand, found that the VA etiological opinion obtained in December 2004 was inadequate because the examiner did not fully address the secondary service connection aspect of the claim or the Veteran's contentions regarding the origin of her sacroiliitis.  Specifically, the Veteran has asserted that her sacroiliitis is arthritis of the sacrum and the sacrum is connected to the pelvic bone, and she is service-connected for chronic pelvic pain with dyspareunia.  During her Board hearing, she asserted that she began to have symptoms of sacroiliitis during service on maneuvers at 29 Palms, and that she had a fractured tailbone, hip pain, back pain, and pelvic pain since. 

On VA examination in May 2014, the Veteran reported that she was assaulted in service and developed sacroiliac pain, bilaterally, with a worsening course.  She reported that he incurred a coccyx fracture as a child and re-fractured her coccyx in 1995, and did not seek treatment for such.  The examiner provided a negative etiological opinion that the Veteran's sacroiliitis was related to a broken tailbone in service that occurred when she was sexually assaulted and that she had sacroiliitis in service, or had its clinical onset during service or is related to any in-service disease, event, or injury, to include her in-service complaints of back pain.  The examiner reasoned that there was no documentation in the service treatment records to support the assertion and that a coccyx fracture does not cause sacroiliitis.  The examiner reported that the sole report of back pain documented in the service treatment records was during pregnancy and that back pain associated with pregnancy is a common acute complaint, and is neither suggestive nor diagnostic of any chronic low back condition to include sacroiliitis.  The examiner also opined that the Veteran's sacroiliitis is not proximately caused by or the result of, or aggravated beyond normal progression, by her service-connected chronic pelvic pain with dyspareunia, and reported that there is no basis in medical fact to support such a claim.  

The May 2014 VA opinion is inadequate.  The examiner, at least in part, based the negative etiological opinion on the fact that the Veteran's service treatment records did not support the conclusion that the Veteran's sacroiliitis was related to a broken tailbone in service that occurred when she was sexually assaulted and that she had sacroiliitis in service, or had its clinical onset during service or is related to any in-service disease, event, or injury, to include her in-service complaints of back pain.  It appears that the examiner thus did not consider the Veteran's lay statements.  The examiner also based the opinion on the conclusion that the sole report of back pain documented in the service treatment records was during pregnancy, and such is not borne by the record.  The Veteran's service treatment records dated in May 1993, October 1993, and October 1994, demonstrate complaints of back pain.  Further, the examiner did not offer a sufficient response to the Board's inquiries as to the Veteran's claim on a secondary basis, only concluding that there was no medical evidence to support the claim.  For these reasons, the VA opinion is inadequate and on remand, the AOJ should obtain a sufficient VA etiological opinion. 

In its October 2013 remand, the Board also found that an etiological opinion as to the Veteran's fibromyalgia was required, as the December 2004 VA examiner did not provide an adequate opinion as to the secondary service connection aspect of the claim.  The Board notes that a VA examiner indicated her psychiatric symptoms could impact her fibromyalgia symptoms.

On VA examination in May 2014, the Veteran reported that her symptoms of fibromyalgia began resultant to her hysterectomy, with a worsening course.  The examiner opined that it was less likely than not that the Veteran's fibromyalgia had its clinical onset during service or is related to any in-service disease, event, or injury, to include the Veteran's in-service complaints of joint pain.  The examiner reasoned that there was no basis in medical fact identified to support the claim, and that complaints of joint pain are non-specific and non-diagnostic and there was no diagnosis of fibromyalgia identified in the service treatment records.  The examiner also opined that the Veteran's fibromyalgia is not proximately caused by or the result of her service-connected chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia; and that such is not aggravated beyond normal progression, by her service-connected chronic pelvic pain with dyspareunia, and reported that there is no basis in medical fact to support such a claim.  The examiner commented that the Veteran's noted poor sleep results in fatigue and the fatigue may be additive with fatigue associated from other conditions that result in fatigue, such as fibromyalgia.

The May 2014 VA opinion is inadequate.  The examiner, at least in part, based the negative etiological opinion on the fact that the Veteran's service treatment records did not support the conclusion that the Veteran's fibromyalgia had its onset during service or is related to any in-service disease, event, or injury, to include the Veteran's in-service complaints of joint pain.  It appears that the examiner thus did not consider the Veteran's lay statements and discuss why joint pain complaints were not diagnostic or specific.  Further, the examiner did not offer a sufficient response to the Board's inquiries as to the Veteran's claim on a secondary basis, only concluding that there was no medical evidence to support the claim, and not considering the Veteran's PTSD with depression and insomnia in the aggravation portion of the opinion.  For these reasons, the VA opinion is inadequate and on remand, the AOJ should obtain a sufficient VA etiological opinion. 

The most recent VA treatment records associated with the claims file are dated in March 2015, and on remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:
 
1. Make arrangements to obtain and associate with the claims file the Veteran's VA treatment records dated since March 2015.

2. Forward the Veteran's claims file to the examiner who offered the May 2014 opinion as to her sacroiliitis and fibromyalgia, or a suitable substitute.  

Inform the examiner that the May 2014 opinion was inadequate, as to the Veteran's sacroiliitis, as the examiner did not adequately consider the Veteran's lay statements as to in-service back pain, specifically, her back pain outside of the back pain of which she complained during pregnancy, and that the conclusion that there was no medical evidence to support the claim on a secondary basis is not sufficient.   

Inform the examiner that the May 2014 opinion was inadequate, as to the Veteran's fibromyalgia, as the examiner did not adequately consider the Veteran's lay statements that her symptoms of fibromyalgia began coincident to her hysterectomy or discuss why joint pain complaints were not diagnostic or specific, and that the conclusion that there was no medical evidence to support the claim on a secondary basis is not sufficient.   

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sacroiliitis had its clinical onset during service or is related to any in-service disease, event, or injury, to include the Veteran's in-service complaints of back pain, specifically those dated in May 1993, October 1993, and October 1994, those complaints outside of the back pain of which she complained during pregnancy.  The examiner should also specifically discuss how a coccyx fracture does not cause sacroiliitis.  

(b) If the Veteran is found to not have sacroiliitis related to service, the examiner should then opine as to whether it is at least as likely as not that the Veteran's sacroiliitis is proximately caused by or the result of her service-connected chronic pelvic pain with dyspareunia, specifically considering her contention that sacroiliitis is arthritis of the sacrum and the sacrum is connected to the pelvic bone.

(c) If the sacroiliitis is not proximately caused by or the result of the service-connected chronic pelvic pain with dyspareunia, the examiner should then opine as to whether it is at least as likely as not that the Veteran's sacroiliitis was aggravated beyond normal progression by the service-connected chronic pelvic pain with dyspareunia, specifically considering her contention that sacroiliitis is arthritis of the sacrum and the sacrum is connected to the pelvic bone.

(d) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia had its clinical onset during service or is related to any in-service disease, event, or injury, to include the Veteran's in-service complaints of joint pain, and any symptoms that began resultant to her hysterectomy.  The examiner should also specifically discuss why joint pain complaints were not diagnostic or specific.

(e) If the Veteran is found to not have fibromyalgia related to service, the examiner should then opine as to whether it is at least as likely as not that the Veteran's fibromyalgia is proximately caused by or the result of her service-connected chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia.

(f) If the fibromyalgia is not proximately caused by or the result of the service-connected chronic pelvic pain with dyspareunia, the examiner should then opine as to whether it is at least as likely as not that the Veteran's fibromyalgia was aggravated beyond normal progression by the service-connected chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claims.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


